COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       RICHARD ALAN HAASE and Richard Alan Haase v. Countrywide
                           Home Loans, Inc., Deutsche Bank National Trust Company, Bank of
                           America, NA, Barrett, Daffin, Turner & Englel, LLP, Deutsche Bank,
                           AG, Morgan Stanley ABS Capital I, Inc., and Certificate Holders of
                           Morgan Stanley ABS Capital I, Inc. Trust 2006-HE6, Mortgage Pass-
                           Through Certificates, Series 2006-HE6

Appellate case number:     01-20-00854-CV

Trial court case number: 07-DCV-161177

Trial court:               400th District Court of Fort Bend County

        Appellants, RICHARD ALAN HAASE and Richard Alan Haase, filed in this Court a
motion for leave to proceed as indigent. On February 1, 2021, we abated this appeal and
remanded the case to the trial court to determine whether appellants, who previously paid the
appellate filing fees, may proceed as indigent on appeal. See TEX. R. CIV. P. 145(a), (f). The trial
court clerk then filed a supplemental clerk’s record that includes the trial court’s order, signed on
February 25, 2021, denying appellants’ motion to proceed as indigent. On March 2, 2021, we
reinstated the appeal on the Court’s active docket and ordered appellants to provide written proof
within 30 days that they had paid, or made arrangements to pay, for the clerk’s record and the
reporter’s record, if applicable.
       On March 9 and 10, 2021, appellants filed a motion for reconsideration and an amended
motion for reconsideration for leave to proceed as indigent, respectively. See TEX. R. CIV. P.
145(g)(1). Because appellants’ motions were untimely and appellants did not request an
extension or explain the reason for the untimeliness of their motions, we denied the motion.
        On March 16, 2021, appellants filed a motion for an extension of time to file their motion
for reconsideration for leave to proceed as indigent. Appellants’ motion for extension of time is
granted.
       Appellants challenge the trial court’s findings regarding their purported indigence on two
grounds. They argue the trial court lacked jurisdiction to consider appellants’ motion to proceed
as indigent and further that the trial court’s findings are irrational. Appellants’ jurisdictional
arguments are without merit. See TEX. R. CIV. P. 145. A trial court’s denial of a claim of
indigence is reviewed for abuse of discretion. See In re A.M.R., No. 04-02-00333-CV, 2002 WL
31830482, at *1 (Tex. App.—San Antonio Dec. 18, 2002, no pet.) (not designated for
publication); see also TEX. R. CIV. P. 145(g). Appellants’ motion fails to establish the trial court
abused its discretion in denying their motion to proceed as indigent. Therefore, appellants’
amended motion for reconsideration of the trial court’s order is denied.
       It is so ORDERED.
Judge’s signature: /s/ Veronica Rivas-Molloy
                      Acting for the Court

Panel consists of Justices Countiss, Rivas-Molloy, and Guerra.


Date: April 13, 2021